Citation Nr: 0024544	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  93-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to May 
1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1993 rating 
decision from the Pittsburgh, Pennsylvania, Regional Office 
(RO), which determined that new and material evidence had not 
been received to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.  The veteran 
perfected a timely appeal to that decision.

The veteran was afforded a personal hearing before a member 
of the Board in Washington, D.C., in March 1994.  The member 
of the Board who held the hearing is making the decision in 
this case and is the signatory to this decision.

In October 1995, the Board remanded this case to the RO with 
instructions that additional service medical records and 
personnel records be obtained.

In a decision dated in July 1996, the Board determined that 
new and material evidence had been submitted to reopen the 
claim, and remanded this case to the RO for a Department of 
Veterans Affairs (VA) examination and to obtain recent 
treatment records.

In January 1999, the Board remanded this case to the RO to 
schedule the veteran for another VA psychiatric examination 
by a psychiatrist other than the one who conducted the July 
1996 examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An acquired psychiatric disorder existed prior to active 
service.

3.  The preexisting acquired psychiatric disorder is 
reasonably shown to have increased in severity during the 
veteran's period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 
1991); 38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1131.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 C.F.R. § 3.306(c).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Private hospital treatment records dated in March 1975 show 
that the veteran was hospitalized when he was 14 years old.  
At the time of his admission, he appeared anxious and 
apprehensive.  His conversation was rambling and 
inappropriate. According to his mother, he had been voicing 
delusions and had taken an overdose of diet pills and thyroid 
pills.  He told her he had done it because he was Hitler and 
that he would start driving nails through people.  He had 
threatened suicide and had been antagonistic and abusive to 
family members.  It was noted that his mother had a long 
history of emotion and behavioral instability and had several 
psychiatric hospitalizations.  The veteran was treated with 
psychotherapy and medication and showed significant 
improvement.  On discharge, he was referred to a mental 
health clinic for outpatient treatment.  The discharge 
diagnosis was schizophrenic reaction.

The service medical records revealed that, at the time of 
examination for entrance into active service in June 1978, 
the veteran denied a medical history of depression, excessive 
of worry, and nervous trouble of any sort.  He also denied 
having been hospitalized.  The psychiatric evaluation upon 
induction was indicated to have been normal.  In November 
1978, he certified as true a statement that he had never had 
psychiatric treatment.  In March 1979, the veteran was caught 
in possession of marijuana.  An examiner reported that a 
mental status examination revealed no evidence of psychosis 
or disabling neurosis.  Later in March 1979, the veteran 
sustained a laceration to his head after falling off a cliff.  
He was admitted to a Navy hospital in April 1979 for 
observation and evaluation after he expressed suicidal 
ideation.  In a hospital summary, it was reported that he had 
become upset after being required to leave radioman school.  
His school performance had been poor.  He had been demoted 
for possession of marijuana and taking an unauthorized 
absence.  He denied that he was suicidal and admitted to a 
"previous psychiatric history."  The examiner noted that it 
appeared that the veteran's current problems were 
"situational".  The examining physician reported an 
impression of immature personality disorder and recommended 
that the veteran be administratively separated from service.

Service personnel records show that several days after his 
discharge from the hospital, the veteran requested an 
immediate discharge from the Navy.  In May 1979, he was 
granted a general discharge by reason of unsuitability due to 
personality disorders.

The report of an April 1981 private psychiatric 
hospitalization indicated that the veteran complained of 
being depressed for nine months and that he decided to seek 
help after contemplating jumping from a bridge.  He gave a 
history of being hospitalized as a teenager after "throwing 
his mother over a chair" and being depressed.  After quitting 
high school, he joined the Navy and attended radioman's 
school.  After being denied continuation in that school, he 
was given an administrative discharge and he returned home 
"somewhat depressed."  Prior to the current hospital 
admission, the veteran had lost his job and his apartment.  
He had increased symptoms of depression.  On mental status 
examination, he appeared somewhat guarded but spontaneous, 
with appropriate behavior and normal motor activity.  Speech 
and thought rate and pattern were within normal limits.  Mood 
was mildly low with concerned affect without lability.  There 
was mild anxiety present.  His thoughts about a dismissal 
from a job appeared to be exaggerated as they affected the 
rest of his life.  He denied homicidal ideation.  Impulse 
control appeared to be poor.  Otherwise, thought content was 
within normal limits.  His general knowledge appeared to be 
poor, but correlated with his education.  He appeared able to 
think abstractly.  Insight was good, but judgment seemed 
somewhat questionable.  The admitting diagnosis was "rule out 
depression", alcohol abuse in remission, cannabis abuse 
continuous, and antisocial personality disorder.  During his 
hospital course, the veteran had "great difficulty with 
impulse control" and had labile affect throughout.  His 
behavior did not markedly improve during his stay.  He had 
suicidal ideation and "bragged of 'going back to alcohol and 
marijuana' after discharge."  He was discharged at his 
request with a diagnosis of alcohol abuse in remission, 
cannabis abuse continuing, and antisocial personality.

Records of a VA hospitalization in December 1981 show that 
the veteran gave a history of being hospitalized when he was 
15 years old for manic depressive disorder.  He reported no 
problems until age 18 when, while in the Navy, he began to 
have problems with depression.  His current complaints were 
of crying spells, reduced sleep and appetite, and weight 
loss.  The admitting diagnosis was depression.  Notes of 
nursing observations contain no reference to the veteran's 
active military service.  The hospital records did not 
contain a final diagnostic impression.

Records of VA outpatient treatment dated in October 1987 
indicated that the veteran's mood was depressed and that he 
reported auditory hallucinations which told him to harm 
himself.  In November 1987, he continued to hear voices 
telling him to jump off a bridge and had paranoid ideations.  
During a psychiatric evaluation in November 1987, he reported 
auditory and visual hallucinations in the past but denied 
such hallucinations currently.  He stated that the television 
still gave him messages.  He denied suicidal or homicidal 
ideas but admitted several suicide attempts or gestures as an 
adolescent.  The examiner's diagnosis was probable 
schizophrenia.  Subsequent notes of outpatient treatment in 
April 1988 make no reference to the veteran's military 
service.

Social Security Administration records show that the veteran 
applied in December 1989 and January 1990 for disability 
benefits and for supplemental security income, respectively, 
alleging disability since May 1985 due to manic depression 
and schizophrenia.  A decision dated in February 1991 found 
that he had been under a disability from severe paranoid 
schizophrenia, passive/dependent personality disorder, and 
alcoholism since December 1987.

Records of September 1992 private hospital treatment show he 
was admitted exhibiting bizarre and inappropriate behavior.  
It was noted that he was drunk.  He stated that the FBI was 
investigating him.  He admitted to being noncompliant with 
outpatient mental health clinic treatment.  He admitted to 
auditory hallucinatory experiences.  He was given an 
injection of Haldol and was discharged in improved condition 
with a final diagnosis of schizophrenia, chronic 
undifferentiated.  He returned to the same hospital in 
October 1992 requesting admission with continued complaints 
of depression.  The diagnosis of schizophrenia, chronic 
undifferentiated was continued.  The veteran was admitted 
again to the same private hospital in January 1993.  He had 
discontinued Haldol injections and was behaving angry and 
paranoid.  He was placed on Haldol and did well.  He was 
discharged in improved condition with a guarded prognosis.  
The diagnosis was schizophrenia, residual type.

The veteran testified in March 1994 that he had been under a 
lot of stress while in radioman's school.  He could not 
articulate any specific precipitating cause for his 
hospitalization in service.  He stated, "It was just 
spontaneous.  I just broke down."  He testified that 
medications were prescribed but that he discontinued their 
use.  The veteran testified that after his separation from 
service he secured a job as an orderly in a hospital and that 
he lost the job when it was determined that he lacked a high 
school graduate equivalency diploma.

In a private psychiatric evaluation conducted in August 1996, 
the private psychiatrist concluded that the veteran had a 
diagnoses of alcohol dependence and SCPT in acute 
exacerbation.

According to the report of a VA psychiatric examination 
performed in July 1997, the psychiatrist concluded that the 
veteran suffered from diagnoses of schizoaffective disorder 
and alcohol dependence.  The examiner also concluded that the 
veteran began to exhibit psychotic manifestations of 
schizophrenia at age 13 and continued to do so until the time 
he enlisted in the Navy.  As indicated by the examiner, the 
veteran continued to have emotional problems which he 
"covered up" while in basic training.  In his next 
assignment, his condition "deteriorated" and he was 
discharged from service.  Since that time, the veteran has 
continued to show psychotic-like behavior.  In the examiner's 
opinion, there was no question that the veteran had 
schizophrenia prior to his service and up to the moment of 
enlistment.  However, the examiner characterized as 
"impossible" a determination of whether the veteran's 
acquired psychiatric disorder was aggravated during service.

VA medical records dated from February 1994 to May 1999 note 
various diagnoses, to include chronic paranoid type 
schizophrenia with acute exacerbation, alcohol 
abuse/dependence in remission, schizoaffective disorder, 
alcohol dependence, depressive disorder, a history of chronic 
undifferentiated type schizophrenia with paranoid features, 
chronic undifferentiated type schizophrenia with acute 
exacerbation, alcohol and cannabis abuse, and a history of 
depressive disorder.

Pursuant to the Board's January 1999 Remand decision, the 
veteran was administered another VA psychiatric examination 
in September 1999.  According to the report of a VA 
psychiatric examination, the examiner concluded that the 
veteran had diagnoses of chronic paranoid schizophrenia and 
alcohol abuse.  After reviewing the veteran's medical history 
and examining his mental status, it was the examiner's 
opinion that the veteran's acquired psychiatric disorder was 
present long before his entrance into the service; and that 
given his discharge from service, his symptomatology did 
increase and was the same diagnosis of schizophrenia or 
schizoaffective disorder that was initially diagnosed when he 
was a younger adolescent.  It was also the examiner's opinion 
that the question as to whether this was a natural 
progression was still difficult, and quite frankly, he 
imagined that the board would find a variance of opinion 
among the medical field; and that it could reasonably be said 
that approximately one-third of patients with schizophrenia 
also experience significant substance abuse problems and that 
the veteran could have had the same progression of his 
illness without ever having been in the military.  
Furthermore, it was the examiner's opinion that, however, it 
was not uncommon for veterans who have been in the military 
to experience their first psychotic break due to the stress 
and the change in environment, which was not unlike others 
who experience similar situations when they go off to 
college; and that, in other words, given the veteran's 
history almost any stressor could have brought about the 
reoccurrence of his symptomatology.  Moreover, it was the 
examiner's opinion that, on the contrary, the reoccurrence of 
the veteran's symptomatology happened to be in the military; 
and that this was why the question remains difficult to 
answer.  Significantly, it was the examiner's opinion that 
the veteran's history was one of a natural progression of the 
illness, which would more than likely have progressed 
regardless of his military experience, but in this case, did 
progress because of the military experience; and that he 
could not say with ultimate certainty that this was simply a 
natural progression of his illness.  Finally, it was the 
examiner's opinion that the veteran's social adaptability and 
interaction with others were severely impaired; that the 
veteran's flexibility, reliability, and efficiency in an 
industrial setting for all practical purposes were totally 
impaired; and that he would estimate the veteran's level of 
disability to be in the total range.

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is at least 
in equipoise as to whether there is a reasonable basis for 
concluding that the veteran's preexisting acquired 
psychiatric disorder increased in severity during his period 
of active service.  Significantly, the July 1997 VA 
psychiatrist characterized as "impossible" a determination 
of whether the veteran's acquired psychiatric disorder was 
aggravated during service.  Additionally, the September 1999 
VA psychiatrist concluded, in pertinent part, that the 
veteran's acquired psychiatric disorder was present long 
before his entrance into the service; that given his 
discharge from service, his symptomatology did increase and 
was the same diagnosis of schizophrenia or schizoaffective 
disorder that was initially diagnosed when he was a younger 
adolescent; that the veteran's history was one of a natural 
progression of the illness, which would more than likely have 
progressed regardless of his military experience, but in this 
case, did progress because of the military experience; and 
that he could not say with ultimate certainty that this was 
simply a natural progression of his illness.  Although the 
July 1997 and September 1999 VA psychiatrists' opinions are 
somewhat equivocal, in terms of the phraseology utilized in 
rendering a judgment regarding the aggravation of the 
veteran's preexisting acquired psychiatric disorder, the fact 
remains that it is generally supportive of the veteran's 
claim, and helps to place the evidence at least in equipoise.  
Additionally, the Board finds the veteran's testimony at the 
hearing credible as to matters within his competency as a lay 
person and it is felt that to further delay reaching a final 
decision on the appeal of the claim in question by remanding 
in order to try to obtain additional evidence, such as 
another VA psychiatric examination and opinion, would unduly 
prolong these proceedings and not be in the best interests of 
the veteran.  Therefore, resolving doubt in the veteran's 
favor, the Board finds that the veteran's preexisting 
acquired psychiatric disorder was aggravated beyond normal 
and expected progression by active service; and service 
connection for an acquired psychiatric disorder is warranted.  
38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1999).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder is 
granted.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

